IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                        NO. WR-40,677-02


                   EX PARTE STEPHEN WARREN WILLIAMS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 94-68074-B IN THE 252ND DISTRICT COURT
                            FROM JEFFERSON COUNTY


         Per curiam.

                                             ORDER

         Applicant was convicted of aggravated robbery with a deadly weapon and sentenced to 25

years’ imprisonment. The Ninth Court of Appeals affirmed his conviction. Williams v. State, No.

09-95-397-CR (Tex. App. –Beaumont, Nov. 5, 1997, pet. ref’d). He was released to parole and that

parole was later revoked. Applicant filed this application for a writ of habeas corpus in the county

of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that he was denied time credit for periods when he was released on parole

as well as time credit for periods of time that he was held pursuant to pre-revocation (blue) warrants.

Applicant is not entitled to street time credit. TEX . GOV ’T CODE § 508.283(b) and (c); Ex parte
                                                                                                       2

Spann, 132 S.W.3d 390 (Tex. Crim. App. 2004). However, his claim concerning time credit for pre-

revocation confinement may allege facts which if true entitle him to relief. Ex parte Canada, 754

S.W.2d 660, 668 (Tex. Crim. App. 1988). Accordingly, the record should be developed. The trial

court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to obtain a response from a person with knowledge of relevant facts. The response shall

address the merits of the time credit claim. The response shall also state whether Applicant

presented a claim to the time credit resolution system of the Texas Department of Criminal Justice

and, if so, the date the claim was presented.

        In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent. If

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether, before filing

this application, Applicant properly exhausted his administrative remedies as required by §

501.0081(b) of the Government Code. The court shall determine whether Applicant is entitled to

and receiving credit for time spent in confinement under pre-revocation (“blue”) warrants. The trial

court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: June 30, 2021
Do not publish